Citation Nr: 0406042	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  99-09 712	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shrapnel wound to the lower right 
arm.

2.  Entitlement to a compensable rating for a residual scar 
from a shell fragment injury to the left second toe.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1943 to October 
1945, including combat service during World War II, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied, in relevant part, 
increased ratings for residuals of a shrapnel wound of the 
lower right arm and for a residual scar from a shell fragment 
injury to the left second toe.  The veteran has timely 
perfected an appeal of these determinations to the Board.  

Also in the November 1997 rating decision, the RO denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran did not appeal this determination.  As a result, 
the November 1997 RO decision is final with respect to the 
issue of PTSD.  Thus, new and material evidence is needed to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board observes that the veteran expressed disagreement 
with the November 1997 determination denying service 
connection for PTSD in a May 1999 statement.  The Board 
interprets this statement as a new claim to reopen.  The 
issue is referred to the RO for appropriate action.

In addition, the Board observes that August 1997 radiology 
reports show degenerative osteoarthritic changes in the 
veteran's right elbow that could be secondary to previous 
trauma, and mild degenerative changes at the base of the 
first and second metatarsals of the left foot.  The Board 
views these findings as informal claims for service 
connection for the referenced disabilities.  The issues are 
therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's residuals of a shrapnel wound of the lower 
right arm are manifested by less than moderately severe 
injuries to Muscle Group VI.

2.  The veteran's residuals of a shell fragment injury of the 
left second toe consist of a small, superficial scar that 
does not cause any limitation of function and is not tender 
or painful, poorly nourished with repeated ulceration, or 
unstable.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a shrapnel wound of the lower right 
arm, Muscle Group VI (major), have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.56, 4.59 (2003); 38 C.F.R. § 4.73, 
Diagnostic Code 5306 (1997); 38 C.F.R. § 4.73, Diagnostic 
Code 5306 (2003).

2.  The criteria for a compensable rating for a residual scar 
from a shell fragment injury to the left second toe have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.40, 4.59 (2003); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was enacted during the course of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter VCAA).  This liberalizing law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the U.S. Court of Appeals for Veterans Claims (Court) 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and lay and medical 
evidence necessary to substantiate his claims.  In a November 
2002 letter, VA informed the veteran and his representative 
of the information and evidence necessary to substantiate his 
claims for increased ratings.  Additionally, the veteran was 
provided with a copy of the appealed November 1997 rating 
decision, the April 1999 statement of the case, and a 
February 2003 supplemental statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

The record also reflects that VA has made reasonable efforts 
to inform the veteran and his representative of the evidence 
he was responsible for submitting and what evidence VA would 
obtain on his behalf.  The November 2002 letter asked the 
veteran to submit medical or other evidence showing that his 
disabilities have increased in severity.  Specifically, the 
letter asked the veteran to identify the name and address of 
any person, agency, or company that has records pertinent to 
his claims, including medical records, so that VA could 
obtain those records.  In addition, the letter asked the 
veteran to provide copies of any private treatment records in 
his possession.  Additionally, the letter informed the 
veteran that VA would obtain relevant records from federal 
agencies, provided that the veteran adequately identifies 
them.  Furthermore, the letter informed the veteran that it 
is his responsibility to support his claims with appropriate 
evidence.  Lastly, the letter indicated that a VA medical 
examination was necessary and that the veteran would be 
notified later of the time and place of the examination.  
Thus, the Board finds that the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the Board finds that VA has 
made reasonable efforts to inform the veteran that he could 
submit any information or evidence in support of his claims.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).  

Thereafter, in a February 2003 supplemental statement of the 
case, the RO appropriately re-adjudicated the claims for 
increased ratings for residuals of a shrapnel wound of the 
lower right arm and residuals of a shell fragment injury of 
the left second toe.  See id.  Given the fact that the August 
1997 rating decision predated the enactment of the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the November 2002 letter, and subsequently re-adjudicated his 
claims in February 2003 in response to the passage of the 
VCAA.  Hence, any such defect with respect to the VCAA notice 
requirement was harmless error.

For the above reasons, the Board finds that the RO's notice 
in November 2002 substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of the VA and claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi (pre-adjudicatory notice and the 
content of the notice requirement, pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service records, VA examination reports, and 
assertions made by the veteran in support of his claims.  
Additionally, the above November 2002 letter informed the 
veteran of the consequences of failing to report to a VA 
examination.  The veteran did not report to a December 2002 
VA examination without providing VA with a reason or 
attempting to reschedule.  In this regard, the Board notes 
that VA's duty to assist the veteran is not a one-way street; 
the veteran also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Later, in a February 2003 letter, the 
veteran's representative informed VA that the veteran was 
housebound and unable to report to a VA examination, and that 
the veteran had no additional evidence to submit and desired 
to waive the 60-period for response to the February 2003 
supplemental statement of the case.  The Board notes that a 
September 2000 VA examination for housebound status found the 
veteran to have significantly restricted cardiopulmonary 
function and require a three-footed cane for locomotion, and 
that the RO granted special monthly pension based on the need 
for aid and attendance in a December 2000 rating decision.  
The Board observes, however, that this cardiopulmonary 
disability is not service-connected.  Moreover, the veteran 
has not requested another VA examination and has stated that 
he has no additional evidence to submit.  

Lastly, in August 2003, in response to a revision of the 
rating criteria regarding disabilities of the skin, to 
include scars, VA issued the veteran and his representative a 
letter informing them of the revised criteria and providing 
them an opportunity to submit additional evidence or 
argument.  Although the letter was returned as undeliverable, 
the Board observes that VA sent the letter to the last known 
address of record.  In this regard, the Board again notes 
that VA's duty to assist the veteran is not a one-way street 
and that the veteran also has an obligation to assist in the 
adjudication of his claim.  See id.  Likewise, the Board 
notes that "in the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Therefore, the Board concludes 
that an adequate attempt has been made to properly inform the 
veteran of what is needed to adequately develop his claims 
with respect to his scars.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to an increased rating for residuals of a 
shrapnel wound of the lower right arm and an increased rating 
for residuals of a shell fragment injury of the left second 
toe poses no risk of prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, 
although the veteran did not report to a recent VA 
examination, the Board will proceed to review the case based 
on the evidence of record, which includes an August 1997 VA 
examination report.  See 38 C.F.R. § 3.655 (2003).

II.  Factual Background

In December 1945, service connection for residuals of a 
shrapnel wound to the lower right arm, characterized as a 
scar, rated as 10 percent disabling, and for residuals of a 
shrapnel wound to the right [sic] second toe, characterized 
as mild deformity, rated as noncompensable (zero percent), 
was awarded with each disability effective from October 1945.  
The RO, in a subsequent rating decision dated in February 
1948, corrected the prior rating decision to reflect service 
connection for a shrapnel wound to the "left" second toe; 
and the RO re-classified the disability concerning the 
shrapnel wound to the lower right arm as a moderate wound to 
muscle group VI of the right arm, pursuant to Diagnostic Code 
5306, and continued the 10 percent rating.

A review of the veteran's service medical records reveals 
that, on September 9, 1944, he suffered a penetrating 
shrapnel wound of the medial posterior aspect of the right 
arm just below the elbow, lacerating shrapnel wounds of the 
first and second toes of the left foot, and a comminuted 
fracture of the distal phalanx of the second toe.  The wounds 
were debrided on the following day, and the veteran underwent 
secondary closure of the right arm wound approximately two 
weeks later.  The records also indicate that the arm wound 
healed with no disability of the arm or hand; and the 
fracture of the distal phalanx of the second toe healed with 
no infection, but with pain on motion.  A September 1945 
separation examination report noted a 2-inch by 0.5-inch scar 
on the medial aspect of the veteran's lower right arm and a 
mild deformity of the distal phalanx of the left second toe, 
with neither being disabling.  

At a February 1948 VA examination, the veteran complained of 
pain in his left foot with swelling on the sole at the site 
of the injury.  He also stated that his right upper arm 
bothered him in damp and cold weather and that he couldn't 
lift heavy objects.  The examiner noted a 1.5-inch scar on 
the distal one-third, medial aspect of the veteran's right 
arm that was well healed, not significant, and a result of a 
shrapnel wound.  The examiner observed a minute, hardly 
visible scar over the medial aspect of the left large toe and 
a minute, hardly visible scar over the lateral aspect of the 
left second toe.  The examiner reported that the scars were 
well healed, not significant, and a result of a shrapnel 
wound.  The examiner also noted that the veteran's station 
and gait were normal.  The examiner then diagnosed the 
veteran with multiple cicatrices of the right upper arm and 
left foot that were well healed, not significant, and a 
result of shrapnel wounds.  

In June 1997, the veteran filed new claims for increase.  In 
support of these claims, the veteran underwent a VA 
examination in August 1997, at which time he complained of 
right elbow pain and occasional difficulty with movement of 
the right elbow due to stiffness and pain.  The veteran 
denied any symptoms related to his left toes.  The examiner 
noted a 1-inch scar on the posterior aspect of the right 
elbow with adhesion to the skin and superficial fascia.  The 
examiner made the following objective findings: no tissue 
loss; no muscle penetration; no damage to the tendons; no 
damage to the bones, joints, or nerves; no evidence of pain; 
no muscle hernia; and 5/5 muscle strength.  The examiner also 
observed that extension, pronation, and supination of the 
right elbow were normal.  Regarding the veteran's left foot, 
the examiner noted scars on the first and second toes.  The 
examiner reported that the range of motion of the toes was 
within normal limits.  Then, the examiner provided diagnoses 
of (1) status post shrapnel wound of the right elbow with 
occasional limitation of movement and (2) status post 
shrapnel wound of the left toes with no symptoms.  

An August 1997 radiology report of the veteran's right elbow 
revealed no demonstrable metallic foreign bodies and moderate 
degenerative osteoarthritic changes.  The examiner reported 
no significant soft tissue swelling associated with the 
degenerative changes.  

An August 1997 radiology report of the left foot revealed no 
demonstrable recent or old fracture or dislocation, no 
metallic foreign bodies, and mild degenerative changes of the 
first and second toes.  

III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusions.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).

VA regulations require that disability ratings be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation of 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology, which 
produces disability, warrants the minimum compensation.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2003); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).  Therefore, when a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).

VA amended the criteria by which disabilities of the skin are 
rated, effective July 31, 2002.  See 67 Fed. Reg. 49590-49599 
(2002).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991). 

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

A.  Residuals of a Shrapnel Wound of the Lower Right Arm

Muscle injury due to shrapnel wound of the lower right arm: 
The veteran's shrapnel wound to the lower right arm is 
currently evaluated under 38 C.F.R. § Part 4, Diagnostic Code 
5306.  During the pendency of this appeal, VA revised the 
regulation for evaluation of muscle disabilities.  62 Fed. 
Reg. 30235-30240 (effective July 3, 1997).  Such regulation 
was published and in effect at the time the RO issued its 
November 1997 rating decision denying the claim for an 
increased rating.  Apparently, the revised regulation was 
applied by the RO, but the former regulation was not.  (See 
Statement of the Case, dated April 1999).  The Board has 
considered whether the veteran would be prejudiced if the 
Board proceeded with appellate consideration of this claim, 
without prior consideration of the former regulation by the 
RO.

In Bernard v. Brown, supra, the Court held that before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.

In order to assign an increased rating for the veteran's 
right lower arm, the veteran must demonstrate moderately 
severe or severe disability of the muscles of the right arm.  
38 C.F.R. § 4.56 describes the objective findings of 
moderately severe and severe disability of the muscles.  That 
regulation has been rewritten as noted above.  The Board has 
compared the former version of 38 C.F.R. § 4.56 (effective 
prior to July 3, 1997), with the revised version published in 
62 Fed. Reg. 30235-30240 (1997).  Although the regulation has 
been rephrased, the elements to be considered in determining 
the degree of disability have substantially remained 
unchanged.  In this instance, where there has been no 
substantive change in the actual criteria, the Board 
determines that there is no prejudice to the veteran in 
proceeding to consider this issue.  Any additional 
notification or development action of the issue would only 
needlessly delay consideration of the veteran's claim, 
without any benefit to the veteran.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2003).

Moderate disability of muscles would result from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaint would include in service department record or other 
evidence of in-service treatment for the wound, record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings would include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles would result from 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history and complaint would 
include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment.

Severe disability of muscles would result from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaint would include service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings would include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability: (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; (B) adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; (C) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (D) 
visible or measurable atrophy; (E) adaptive contraction of an 
opposing group of muscles; (F) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d) (2003).

The veteran is currently rated as 10 percent disabled under 
Diagnostic Code 5306, for the (major) lower right arm.  That 
diagnostic code provides a 10 percent evaluation for moderate 
injury to the extensor muscles of the elbow.  A 30 percent 
evaluation requires moderately severe injury; and a 40 
percent evaluation requires severe injury.  38 C.F.R. § 4.73.

The veteran's right (major) arm disability may also be 
evaluated under Diagnostic Codes 5206, 5207, and 5208 (2003).  
Pursuant to diagnostic code 5206, a 10 percent evaluation is 
warranted if flexion of the major forearm is limited to 100 
degrees.  A 20 percent evaluation requires limitation of 
forearm flexion to 90 degrees.  A 30 percent evaluation 
requires limitation of forearm flexion to 70 degrees.  A 40 
percent evaluation requires limitation of forearm flexion to 
55 degrees.  A 50 percent evaluation requires limitation of 
forearm flexion to 45 degrees.  38 C.F.R.   § 4.71a.

Under diagnostic code 5207, limitation of extension of the 
major forearm from 45 to 60 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted if 
extension is limited to 75 degrees.  A 30 percent evaluation 
is warranted if extension of the forearm is limited to 90 
degrees.  A 40 percent evaluation is warranted if extension 
is limited to 100 degrees.  A 50 percent evaluation is 
warranted if extension is limited to 110 degrees.  38 C.F.R. 
§ 4.71a.

Pursuant to diagnostic code 5208, a maximum 20 percent rating 
is warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a.

The Board has reviewed the medical records and the 
contentions advanced by the veteran.  The veteran's service 
medical records show that the shrapnel wound of the lower 
right arm healed with no disability of the arm or hand.  The 
Board also observes that the veteran's separation examination 
report noted a relatively small 2-inch by 0.5-inch scar on 
the medial aspect of the veteran's lower right arm, further 
described as not disabling.  Additionally, the Board observes 
that the February 1948 VA examination report noted that the 
scar was well healed and not significant.

The Board observes that, at the August 1997 VA examination, 
the veteran demonstrated muscle strength of 5/5 and normal 
extension, pronation, and supination of the right elbow.  The 
Board also notes that the examiner reported no tissue loss, 
muscle penetration, muscle hernia, damage to the tendons, or 
damage to the bones, joints, or nerves.  Additionally, 
although the veteran complained of right elbow pain, the 
Board observes that the examiner observed no evidence of pain 
during the examination.  The Board acknowledges that the 
examiner diagnosed occasional limitation of movement; 
however, neither the medical evidence nor the veteran's 
statements show the presence of loss of power, weakness, 
lowered threshold of fatigue, or impairment of coordination 
and uncertainty of movement.  See 38 C.F.R. § 4.56(c).  Given 
the evidence of record, the Board finds that the veteran's 
symptomatology more nearly approximates the criteria for a 10 
percent evaluation for his service-connected residuals of a 
shrapnel wound of the lower right arm under Diagnostic Code 
5306.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 
4.71a, 4.73; see generally DeLuca v. Brown.  The Board also 
notes that the veteran would not receive a more favorable 
result under Diagnostic Code 5206, 5207, or 5208 as extension 
of the right elbow was found to be normal.  In this regard, 
the Board notes that, although there was no evidence 
regarding limitation of flexion at the August 1997 VA 
examination, the veteran failed to report to a subsequent VA 
examination, as previously discussed.

In making the above determinations, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, which require 
analysis of functional loss due to pain in disabilities of 
the musculoskeletal system and inquiry into weakened 
movement, excess fatigability, etc., in addition to any 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the record does not indicate that the 
veteran has such disabling pain or functional impairment 
resulting from his service-connected right arm disability to 
warrant consideration of assignment of a higher rating under 
the diagnostic criteria discussed above.  That is, there is 
no objective evidence of additional range of motion loss due 
to pain on use or during flare-ups that would equate to 
moderately severe limitation of motion of the right elbow.  
See id.  As noted on the most recent VA examination, he had 
no pain on motion of the right elbow, with normal extension, 
pronation, and supination.

In sum, the veteran's overall disability picture for his 
right lower arm is reflective of no more than moderate 
disability based on the criteria for Muslce Group VI.  As 
noted above, for Muscle Group VI, moderately severe 
disability of the dominant arm warrants a 30 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5306.  The Board finds that 
there is less than moderately severe disability of the 
veteran's right arm.  

Residual scar due to shrapnel wound of the lower right arm:  
As for the veteran's right arm scar, the record reflects that 
the August 1997 VA examiner reported a 1-inch scar on the 
posterior aspect of the right elbow with adhesion to the skin 
and superficial fascia.  According to the examiner, the 
veteran had no underlying tissue loss or muscle penetration, 
suggesting a superficial scar.  In addition, the August 1997 
examination report contained no evidence showing that the 
scar is poorly nourished with repeated ulceration, tender or 
painful on objective demonstration, or productive of 
limitation of function of the arm.  Hence, a compensable 
rating under the former diagnostic criteria at codes 7803, 
7804, and 7805 is not warranted.  38 C.F.R. § 4.118 (2002).  
Similarly, under the revised criteria, the record evidence 
reflects no evidence showing that the scar is unstable, 
painful on examination, or productive of limitation of 
function of the arm or that the scar involves an area 
exceeding 6 square inches.  Hence, a compensable rating under 
the revised criteria at codes 7801, 7802, 7803, 7804, and 
7805 is not warranted.  38 C.F.R. § 4.118 (2003).  As a 
result, the Board finds that a separate compensable rating 
for a scar is not warranted.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against an increased rating 
for residuals of a shrapnel wound of the lower right arm.  
The benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).
 
B.  Residual Scar from a Shell Fragment Injury to the Left 
Second Toe

The veteran's residual scar of the left second toe is 
currently rated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Where the Rating Schedule does not 
provide a noncompensable evaluation for a particular 
disability, such an evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2003).

Here, the veteran's service medical records show that the 
fracture of the distal phalanx of the second toe healed with 
no infection, but with pain on motion.  The veteran's 
separation examination report noted a mild deformity of the 
distal phalanx of the left second toe, further described as 
not disabling.  Additionally, the February 1948 VA 
examination report revealed evidence of minute, hardly 
visible scars over the left large and second toes, which were 
well healed and not significant.

During the August 1997 VA examination, the veteran did not 
report any symptoms related to his left toes.  The VA 
examiner observed a normal range of motion of the veteran's 
toes and entered a diagnosis of status post shrapnel wound of 
the left toes with no symptoms.  Since the record contains no 
evidence showing that the scars are poorly nourished with 
repeated ulceration, tender or painful on objective 
demonstration, or cause limitation of function of the toes, a 
compensable rating under the former criteria at codes 7803, 
7804, and 7805 is not warranted.  38 C.F.R. § 4.118 (1995).  
Additionally, under the revised criteria, the evidence of 
record is not clinically characteristic of scars that are 
unstable, painful on examination, or productive of limitation 
of function of the toes or involves an area exceeding 6 
square inches.  Hence, a compensable rating under the revised 
criteria at codes 7801, 7802, 7803, 7804, 7805 is not 
warranted.  38 C.F.R. § 4.118 (2003).  Accordingly, an 
increased rating for a residual scar of the left second toe 
is not warranted.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against an increased rating 
for a residual scar from a shell fragment injury of the left 
second toe.  The benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for residuals of 
a shrapnel wound of the lower right arm is denied.

A compensable rating for a residual scar from a shell 
fragment injury to the left second toe is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



